Citation Nr: 0916702	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-37 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lower back condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
January 1991.  The record also reflects additional service in 
the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board notes that VA has an obligation to notify claimants 
what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to obtain the evidence needed.  
See38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA is required to obtain records of relevant medical 
treatment or examination at VA health care facilities, or 
that were conducted at its expense, if the claimant furnishes 
information sufficient to locate these records.  See 38 
U.S.C.A. § 5103(A)(c)(2) (West 2002).   Where records are in 
the custody of a Federal department, VA will make as many 
requests as necessary to obtain the relevant records.  See 38 
C.F.R. § 3.159(c)(2) (2008). 

The Veteran claims that his low back condition is the result 
of a back injury he suffered while on active duty for 
training.  Specifically, a February 2005 service treatment 
record indicated that the Veteran complained of low back pain 
during treatment at Martin Army Community Hospital.  

In its November 2005 rating decision, the RO stated that it 
was unable to obtain the Veteran's service treatment records 
and issued a Formal Finding on the unavailability of the 
Veteran's service treatment records.  In June 2005 and 
September 2005 the RO had sent letters to the Veteran's 
reserve unit requesting his service treatment records.  The 
RO sent this request to the 349th General Hospital (Reserve 
Unit) in Los, Angeles, California.  The RO did not receive a 
response to this request.  

After a through review of the Veteran's claims file, it 
appears that at the time of the alleged February 2005 back 
injury, the Veteran was attached to an Army reserve unit 
based in Scranton, Pennsylvania, as stated on his DD Form 
220.  According to the record, the RO has not yet attempted 
to obtain any outstanding service treatment records from this 
Army reserve unit in Scranton, Pennsylvania.  Therefore, the 
VA has not yet fulfilled its duty to assist the Veteran in 
the assembly of all evidence putatively relevant to a 
comprehensive adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the Veteran's reserve unit records 
(including medical records and 
verification of all periods of service) 
from the 365 EN BN CO C, 1801 Pine 
Street, Scranton, PA 18510.  All efforts 
in this regard should be memorialized in 
the Veteran's claims file.

2.  If additional evidence is added to 
the Veteran's claim file that establishes 
a low back injury or disease during his 
time of service, he should be afforded a 
VA examination to determine the nature 
and etiology of his current low back 
disability.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein; the 
examination report should reflect that 
such a review was conducted.  The 
examiner should state whether it is at 
least as likely as not that the Veteran's 
low back disability is the result of a 
disease or injury in service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

